Citation Nr: 0125614	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  00-13 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The veteran served on active duty from October 1966 to April 
1970 and from October 1990 to May 1991.  This case comes 
before the Board of Veterans' Appeals (the Board) on appeal 
of a November 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which reduced the veteran's 100 percent evaluation for 
PTSD to 30 percent, effective April 1, 2000.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran has occupational and social impairment, with 
deficiencies in most areas, including work, family 
relationships, judgment, thinking, and mood.


CONCLUSION OF LAW

A 70 percent evaluation is warranted for PTSD.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an evaluation in excess of 30 percent 
evaluation for his service-connected PTSD.

In the interest of clarity, the factual background will be 
presented first, followed by the pertinent law and 
regulations, and then by an analysis of the claim.

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(1999); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).

VA outpatient records from February 1992 to March 1997 reveal 
complaints that include depression, decreased energy, 
insomnia, and flashbacks.  PTSD was diagnosed.

The veteran complained on VA psychiatric examination in July 
1992 of difficulty sleeping, anger, nightmares, a 
preoccupation with his exposure to dead bodies from a scud 
missile attack during the Gulf War, irritability, and an 
inability to cope.  The diagnoses were PTSD, delayed; and 
mixed personality disorder with passive aggressive and 
explosive elements.  His global assessment of functioning 
(GAF) was estimated to be 65 and was expected to improve.  
The conclusion on a special VA psychological evaluation in 
July 1992 was that the findings were consistent with a 
diagnosis of PTSD, despite the presence of some personality 
factors not usually found in this type of case.

A September 1992 rating decision granted entitlement to 
service connection for PTSD and assigned a 30 percent 
evaluation effective February 3, 1992.

It was noted on a VA outpatient treatment report for June 
1994 that the veteran appeared to function better in the 
"public sphere" than in the "private sphere" and that 
despite his skill as a public speaker, he was actually poorly 
prepared for personal relationships and relied on his 
significant other for emotional stability.

The veteran complained on VA psychiatric examination in 
September 1994 of insomnia, an inability to concentrate, and 
a short temper.  The diagnosis was PTSD, mild.  GAF was 
estimated at 70.

VA outpatient records from September 1994 to July 1995 reveal 
complaints that include depression, anxiety, insomnia, 
nightmares and flashbacks.  PTSD was diagnosed.  

A VA psychiatric examination was conducted in July 1995.  The 
veteran complained of fatigue, frustration, and nightmares of 
Vietnam.  On mental status examination, the veteran did not 
appear anxious or depressed.  He complained of difficulty 
concentrating, but the examiner indicated that this was not 
shown during the examination.  The veteran's thinking process 
was intact.  The diagnoses were history of PTSD and mixed 
personality with histrionic and impulsive elements.  His GAF 
was 65.

A VA outpatient record dated in August 1996 reveals that the 
veteran had recently gotten married for the third time and 
had quit his job as a minister; he noted some improvement in 
his symptoms since the stress of his job was over.

The veteran was hospitalized in November 1996 for heart 
disease.  With respect to his PTSD, it was noted that the 
veteran was on multiple medications, that he had occasional 
nightmares, and that he received outpatient treatment on a 
regular basis.  The hospital discharge diagnoses included 
PTSD.

According to December 1996 and October 1997 statements from a 
VA physician, the veteran had been diagnosed with PTSD and 
was on several medications.  Because of the veteran's 
multiple problems, he had stopped working as a minister.

According to an October 1997 statement from a VA staff 
psychiatrist, the veteran was not able to work due to 
emotional lability.

A December 1997 statement from a VA social worker is to the 
effect that the veteran suffered from chronic, severe PTSD 
with frequent intrusive thoughts of traumas from Vietnam and 
the Persian Gulf, irritability, and isolation.  It was noted 
that the veteran had not worked in over two years and that 
his ability to be employed was extremely limited.
According to a January 1998 VA outpatient report, the veteran 
never returned to full-time employment after his return from 
the Persian Gulf and he had not been able to function in any 
gainful employment over the previous 18 months.  He had 
problems with memory, concentration, and irritability.  
Although he had been active in church prior to deployment to 
the Persian Gulf, since his return he had been unable to 
effectively participate and had only been able to function 
part of the time as a volunteer for some service 
organizations.  He was considered prone to episodes of 
emotional lability.  It was noted to be doubtful that the 
veteran could find and maintain employment in the unskilled 
service sector given the substantial difficulty he had with 
irritability.  Although he had been compliant with treatment, 
his condition was not felt to have improved significantly 
over the previous two years.  The veteran was considered to 
be completely unemployable on the basis of his "war-stress" 
illness.

A February 1998 rating decision increased the veteran's 30 
percent evaluation for PTSD to 100 percent effective 
September 17, 1997.

A letter was received by VA in March 1999 from a lay person 
in which it was contended that the veteran was able to speak 
to veteran's groups, attend conventions, and preach.  
According to the results of an investigation in May 1999, an 
official at the local VFW Post said that the veteran was 
chaplain for the state VFW and was to attend the state VFW 
Convention in July 1999 and say a prayer as chaplain in front 
of the entire convention; the investigator was told that the 
veteran traveled a lot, attended District meetings and 
conventions with large groups in attendance, and was very 
active at the Post.

VA outpatient records for June and September 1999 reveal that 
the veteran complained in June of insomnia, anxiety, 
irritability, and recent flashbacks.  He had depression but 
denied severe depression or suicidal ideation.  PTSD was 
diagnosed.  He complained in September 1999 of memory 
problems, suicidal ideation, insomnia, irritability and 
occasional flashbacks; the impression was PTSD.

It was noted on VA psychiatric examination in September 1999 
that the veteran worked part time as a minister.  He 
complained of depression, insomnia, irritability, difficulty 
concentrating, hypervigilance, exaggerated startle response, 
nightmares 3-4 times a week, and flashbacks.  He refused to 
participate in any activity outside his home.  He said that 
he had few friends.  On mental status examination, the 
veteran's speech was coherent and relevant; his mood was 
depressed; his affect was appropriate.  The veteran was fully 
oriented and his memory was considered fair.  His general 
fund of knowledge was good; his judgment and insight were 
fair.  PTSD was diagnosed.  GAF was 50.

A November 1999 rating decision proposed to reduce the 
veteran's 100 percent evaluation for PTSD to 30 percent under 
the provisions of 38 C.F.R. § 3.105(e).  A letter dated 
November 12, 1999, accompanied by a copy of the rating action 
detailing the reasons for the reduction, was sent to the 
veteran to notify him of the proposed action.

According to VA outpatient records dated in November 1999 
from the staff psychiatrist who had treated the veteran 
previously, the veteran exhibited depression, anxiety, 
emotional lability, irritability, agitation, recurrent 
thoughts of combat experiences, and flashbacks.  The veteran 
was considered competent but unable to hold a job for any 
appreciable length of time.  It was noted in an addendum 
report later in November 1999 that the veteran had had severe 
depression, suicidal ideation at times, anxiety and anger.  
The veteran was considered occupationally impaired and 
unemployable.

The veteran indicated on VA outpatient records dated in 
January 2000 that he was depressed with suicidal thoughts, 
that he averaged only 3-4 hours of sleep a night, and that 
his energy level was mediocre to low.  He experienced anxiety 
at times, irritability, and flashbacks.

A statement from the veteran's wife on his psychiatric 
problems was received by VA in January 2000.

A letter was sent to the veteran from VA in February 2000 in 
which he was told that his 100 percent evaluation for PTSD 
would be reduced to 30 percent effective April 1, 2000.

March 2000 VA outpatient records reveal that the veteran said 
on March 10 that he was getting along "okay."  He slept 4-5 
hours a night if he was lucky.  He complained of anxiety, 
frustration, irritability, and flashbacks and dreams of 
Vietnam and the Persian Gulf.  He said that he had depression 
but "less than before."  He had occasional passive death 
wishes but denied active plans and/or thoughts of suicide.  
He had problems remembering the names of people in the 
congregation to which he had belonged for 4 years.  The staff 
psychiatrist who had seen him before believed that the 
veteran was still unemployable.  The impression was PTSD.  
When seen later in March 2000 the veteran said that he was 
doing "lousy."  He noted anxiety, irritability, and 
flashbacks.  PTSD was again diagnosed.

The veteran testified at a personal hearing at the RO in 
April 2000 that he had not worked in approximately 4 years 
and that all he did as a state chaplain was read a prayer.  
The veteran's wife also testified in support of his claim.  

The veteran testified at a video conference hearing with the 
undersigned in August 2001 that serving as the county 
counselor's chaplain of a VFW Post involved some travel but 
not a lot and only involved opening and closing meetings with 
a prayer, that he had not worked full time since his return 
from the Persian Gulf, that he had worked part time as the 
pastor of a church from 1992 to 1996 but had to quit because 
of his PTSD symptomatology, and that he now only did 
volunteer work with the VFW.  He testified that his condition 
had "gotten a little bit better" since 1992 and that he 
would rate it in the 70 percent category.  The veteran's wife 
again testified on the veteran's psychiatric condition, 
including his difficulty dealing with his family.  

Pertinent law and regulations


Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2001).  Separate diagnostic codes identify the 
various disabilities.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2001).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (2001).

Specific schedular criteria

The veteran's service-connected major depression with anxiety 
is currently rated 30 percent disabling under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2001) [PTSD].

The Board notes in passing that in 1996, VA's Rating 
Schedule, 38 C.F.R. Part 4, was amended with regard to rating 
mental disorders.  61 Fed. Reg. 52695 (Oct. 8, 1996) 
[codified at 38 C.F.R. § 4.130].  Because this appeal stems 
from a rating action in 1999, after the regulatory change 
occurred, only the current version of the schedular criteria 
is applicable to his claim.  Cf. Karnas v. Derwinski, 1 Vet. 
App. 308, 311 (1991) [where the law or regulation governing 
the case changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal has been 
concluded, the version most favorable to the veteran will 
apply]; VA O.G.C. Prec. Op. No. 3-2000 (April 10, 2000).

With respect to rating psychiatric disabilities, the VA 
Schedule for Rating Disabilities reads in pertinent part as 
follows.

General Rating Formula for Mental Disorders:

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

0% A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.

38 C.F.R. § 4.130 (2001).

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).  A GAF of 31 to 40 involves 
some impairment in reality testing or communication (e.g. 
speech is at times illogical, obscure or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g. depressed man 
avoids friends, neglects family, and is unable to work).  A 
GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers). A GAF of 61 to 70 is 
defined as some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remissions.  The 
rating agency shall assign an evaluation based on all of the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. § 4.126 (2001).

In view of the number of atypical instances, it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2001).

Disability ratings - reductions

Regulations pertaining to reductions in disability ratings 
provide that, where the reduction in evaluation of a service-
connected disability is considered warranted and the lower 
evaluation would result in a reduction or discontinuance of 
compensation payments currently being made, rating action 
will be taken.  The reduction will be made effective the last 
day of the month in which a 60-day period from the date of 
notice to the payee expires.  The veteran will be notified 
and given 60 days to present additional evidence.  38 C.F.R. 
§ 3.105(e) (1999).




Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  See 38 U.S.C.A. § 
7104(a) (West Supp. 2001); 38 C.F.R. § 4.6 (2001).  When 
there is an approximate balance evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 38 
C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail." To deny 
a claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, supra, 1 Vet. App. at 54.

Analysis

Initial matter - duty to assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines VA obligations with respect 
to the duty to assist.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099-2100.  See also Karnas v. Derwinski, 
1 Vet. App. 3, 8 (1991).  VA issued regulations to implement 
the VCAA in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) [to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been effectively satisfied with respect to the issue on 
appeal.  The Board observes that the veteran has been 
informed of the types of evidence that could be submitted by 
him in support of his claim.  See, in particular, the 
February 2000 Statement of the Case and the June 2000 
Supplemental Statement of the Case.  In fact, he has 
submitted both lay and medical evidence in support of his 
claim.  There is sufficient evidence of record with which the 
Board may make an informed decision.  The veteran has not 
pointed to any pertinent evidence which exists and which has 
not been associated with his VA claims folders.  In addition, 
the veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim, including testifying at a personal hearing at the 
RO and at a video conference hearing before the undesigned.

The law provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 97-98 (to be codified at 38 U.S.C.A. 
§ 5103A).

The Board has considered whether a remand of this case is 
necessary in order to provide the veteran with another VA 
examination.  However, the Board believes that the record 
already contains sufficient medical evidence, including VA 
examination reports and reports of outpatient treatment, 
which have been documented above.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
issue on appeal has been consistent with the provisions of 
the new law.  Under these circumstances, a remand of this 
matter for further development would not avail the veteran or 
aid the Board's inquiry, and would only serve to 
unnecessarily delay a decision.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  Accordingly, the Board will 
proceed to a decision on the merits.  

Discussion

The Board is aware that 38 C.F.R. § 3.344(a) and (b), 
regarding stabilization of disability evaluations, do not 
apply in this case because the 100 percent evaluation for 
PTSD was in effect for less than five years.  See Smith v. 
Brown, 5 Vet. App. 335 (1993); 38 C.F.R. § 3.344(c) (2001).  
Those provisions require that examinations less full and 
complete than those in which the payments were authorized or 
continued will not be used as a basis of reduction.  As 
regards ratings, like the 100 percent rating at issue in this 
case, which have been in effect less than 5 years, 
"[r]eexaminations disclosing improvement . . . will warrant 
reduction in rating."  38 C.F.R. § 3.344(c) (2001).

In cases where 38 C.F.R. § 3.344(a) is inapplicable, the 
United States Court of Appeals for Veterans Claims (Court) 
has indicated that consideration must be given to 38 C.F.R. § 
4.1 (requires each disability be viewed in relation to its 
history); 38 C.F.R. § 4.2 (requires examination reports to be 
interpreted in light of the whole recorded history and 
requires consideration of each disability from the point of 
view of the veteran working or seeking work); 38 C.F.R. § 
4.10 (requires determination of the ability of the affected 
part of the body to function under the ordinary conditions of 
daily life, including employment); and 38 C.F.R. § 4.13 
(requires the rating agency to assure itself, when any change 
in evaluation is to be made, that there has been an actual 
change in the condition, for better or worse, and not merely 
a difference in the thoroughness of the examination or in use 
of descriptive terms). Faust v. West, 13 Vet. App. 342, 350 
(2000); Brown v. Brown, 5 Vet. App. 413, 420- 21 (1993).  

As noted above, when evaluating a mental disorder, the rating 
agency shall assign an evaluation based on all of the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. § 4.126.
The Board must now determine whether a rating in excess of 30 
percent is currently warranted for the veteran's service-
connected psychiatric disability. 

Although there is some confusion in the record as to the 
veteran's employment history, there is no credible evidence 
that he has worked full time for a number of years.

The medical evidence of record shows complaints of 
depression, irritability, anxiety, insomnia, some difficulty 
with memory and concentration, and nightmares and flashbacks 
of Vietnam and the Persian Gulf.  Although he has attended 
VFW conventions, where he reads a prayer, the veteran said in 
September 1999 that he had few friends and he and his wife 
have testified as to his difficulty dealing with his family 
and other people.  

There are treatment records on file from VA medical personnel 
in which the above psychiatric symptomatology is noted and it 
is opined that the veteran is unemployable.  According to a 
December 1997 statement from a VA social worker, the veteran 
had chronic, severe PTSD; it was noted that the veteran's 
ability to be employed was extremely limited.  According to a 
VA staff psychiatrist, the veteran was unemployable on the 
basis of his psychiatric illness.  However, the Board notes 
that the veteran is able to go to some VFW conventions, which 
are gatherings of large groups of people.  Additionally, his 
symptoms have varied in intensity over the years.  When seen 
in June 1999 he had depression but denied severe depression 
and suicidal ideation.  When seen in March 2000, he said that 
he was getting along "okay," that he had less depression 
than before, and that he had occasional passive death wishes 
but did not have active plans or thoughts of suicide.  He 
even testified at his August 2001 hearing that his condition 
was a little better than in 1992 and that it probably 
warranted a 70 percent evaluation.  The September 1999 GAF 
score of 50 is generally indicative of serious impairment, 
with his prior GAF scores indicative of no more than moderate 
impairment.

With respect to the veteran's judgment and thinking, the 
Board notes that psychiatric evaluations on file do not show 
any thought disorder, and the veteran's judgment has been 
referred to as fair.  

There is evidence on file that the veteran has problems with 
impulse control, difficulty in adapting to stressful 
circumstances, and an inability to establish and maintain 
effective relationships.  The Board also notes occasional 
references to suicidal ideation in the treatment records.  
However, there is no evidence that the veteran has ever acted 
on his reported suicidal ideation.  Although the veteran has 
had periodic bouts of depression, there is no medical 
evidence to the effect that there is near continuous 
depression which is severe enough to affect his ability to 
function independently and effectively. 

After having carefully considered the matter, the Board is of 
the opinion that the psychiatric symptomatology portrayed in 
the evidence of record more nearly approximates that which 
would allow for the assignment of a 70 percent disability 
rating.  The veteran's disability does not encompass a number 
of the symptoms referred to the criteria for a 70 percent 
rating, such as spatial disorientation and neglect of 
personal appearance and hygiene.  However, his symptoms, 
which include depression and irritability; occasional 
suicidal ideation; difficulty relating to other people; and 
difficulty handling full time competitive employment, are 
congruent with many of those found in the criteria for a 70 
percent rating.  Overall, the Board gets the sense that the 
veteran's disability more closely approximates the 70 percent 
level of disability involving occupational and social 
impairment, with deficiencies in most areas, including work, 
family relations, and mood.  A 70 percent rating will 
accordingly be assigned with the application of 38 C.F.R. 
§ 4.7 (2001).   

The Board notes that an evaluation in excess of 70 percent is 
not warranted because the veteran's psychiatric 
symptomatology meets none of the requirements for a 
100 percent rating, which involve total occupational and 
social impairment with such symptomatology as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; persistent danger of hurting 
himself or others; and similar extremely severe symptoms. 

In summary, based on the medical and other evidence of record 
and for the reasons and based expressed above, the Board 
concludes that the veteran's psychiatric symptomatology more 
nearly approximates the criteria which call for a disability 
evaluation of 70 percent.  The claim for entitlement to an 
increased evaluation for PTSD is accordingly granted to that 
extent.


ORDER

A rating of 70 percent for PTSD is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

